IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,
                                                     No. 74103-9-1
                       Respondent,
                                                     DIVISION ONE
                V.                                                                rTi    rrlim
                                                     UNPUBLISHED OPINION
CHRISTOPHER XAVIER BECK,                                                          c.n
                                                                                           -o
                                                                                  2:01
                                                                                         W.2r1'd
                                                                                         -->
                       Appellant.                    FILED: September 5, 2017
                                                                                  tD     cw)
                                                                                  cJt
       TRICKEY, A.C.J. — Christopher Beck appeals his convictions of three counts of firsT

degree rape and one count of robbery in the second degree. Beck contends that the trial

court abused its discretion when it declined to sever his counts and try them separately;

deprived him of his constitutional right to an impartial jury when it denied a defense

challenge for cause against a juror; and deprived him of his right to present a defense

when it barred him from introducing evidence attacking the credibility and motive to lie of

a victim. Finding no error, we affirm.

                                             FACTS

                                              C.Q.

       C.Q. was a massage therapist who provided services at her apartment in

downtown Seattle. C.Q. placed advertisements on Backpage.com, and would perform

erotic massages including "energetic release" at the end.1 C.Q. did not allow clients to

touch her. C.Q. usually accepted cash payment, but sometimes allowed clients to pay

with credit cards. When a client paid with a credit card, the payment would go to Rainbow

Love, an acquaintance of C.Q., who would give C.Q. cash later.




1 Report   of Proceedings (RP) (Aug. 25, 2015) at 626.
No. 74103-9-1 / 2


         In February 2014, Beck called C.Q. in response to her Backpage.com

advertisement. He set up an appointment and asked to pay with a credit card. Although

it appeared that the payment had gone through, the card company Beck used notified

Love that she should not accept payments from that card because the account was

fraudulent.

         Beck's appointment with C.Q. went normally. C.Q. learned later that the payment

had been rejected. Beck contacted Love because he was "trying to make this right," and

Love told C.Q. to contact Beck.2 C.Q. and Beck exchanged e-mails and arranged to meet

on March 4, 2014, for Beck to pay C.Q. for the past appointment. When Beck arrived, he

told C.Q. that he was not going to pay her. Beck physically assaulted C.Q., including

choking her, and then forced her to perform oral sex.

         C.Q. was expecting her friend Carmen Garcia to arrive shortly after Beck. After

knocking on C.Q.'s door, Garcia heard the sounds of a struggle and a female voice that

sounded as if it was being choked saying, "Call 911."3 Garcia began to alert tenants in

other apartments. Beck, identified by Garcia at trial, came out of C.Q.'s apartment and

fled. Garcia went into C.Q.'s apartment and saw that C.Q. had marks on her neck and

shoulders and that the contents of a purse had been emptied onto the floor. C.Q. reported

the incident a few days later, and pictures were taken of her injuries.

                                           C.F.

         In March 2014, C.F. had lost her job and apartment and moved to a motel in the

Georgetown area of Seattle. During that time, C.F. began using heroin. C.F. was living

with her friend April Bucklin, Bucklin's boyfriend, Bucklin's son, and C.F.'s boyfriend at


2   RP (Aug. 25, 2015) at 639.
3   RP (Sept. 8, 2015) at 1302-03.
                                             2
No. 74103-9-1/ 3

the motel. C.F. posted advertisements on Craigslist offering to sell her underwear for

money or food.

         On March 13, 2014, Beck e-mailed C.F. in response to one of her Craigslist

advertisements. Beck and C.F. arranged to meet at the motel. Beck asked C.F. to get

into his car, but C.F. refused and Beck left. A short time later, Beck e-mailed or texted

C.F. to apologize and offer her money again and to take her to the store to get food. C.F.

accepted.

         C.F. let her friends know she was leaving. C.F. got into Beck's car and he took

her to a McDonald's restaurant. After parking, Beck choked C.F. and attempted to force

her to perform oral sex. When she resisted, Beck threatened her life, forced her into the

back seat, and vaginally raped her. C.F. escaped and fled the car in only her shirt and

shoes, and was picked up by a stranger and returned to the hote1.4 She left her cell phone

and other clothes in Beck's car.

         Bucklin called 911 when C.F. returned to the motel. Seattle Police Department

(SPD) Officer Stephen Smith responded to the call. Officer Smith saw that C.F. was

visibly upset. A deoxyribonucleic acid (DNA) analysis and comparison was performed

using a sexual assault kit, and the male component matched Beck.

                                           A.M.

         A.M. is an independent insurance claims adjuster and corporate trainer who lived

in Florida but frequently traveled for work. While traveling, A.M. worked "in the adult

industry doing erotic massage work."5 A.M. placed advertisements on Backpage.com in

cities where she would be working.


4   RP (Sept. 1, 2015) at 938-39.
5   RP (Sept. 8, 2015) at 1361.
                                             3
No. 74103-9-1 / 4

         A.M. traveled to Seattle in March 2014. She booked a room at the Westin Hotel in

downtown Seattle and placed several advertisements. Beck responded to one of the

advertisements by e-mail. They arranged to meet on March 19. When Beck arrived, A.M.

gave him a standard description of what he could expect, which implied that that she did

not permit mutual contact.

         Beck repeatedly tried to confirm A.M.'s rate, which was unusual for a client and

made A.M. uncomfortable. When A.M. would not confirm the rate, Beck began to move

toward her and A.M. attempted to cancel the appointment. Beck responded that he was

going to "get what [he] came for" and began to choke A.M.6 A.M. blacked out. When

A.M. regained consciousness, Beck forced A.M. to perform oral sex and vaginally raped

her. Beck took the money that A.M. had made from earlier appointments and left.

         A.M. tried but was unable to continue with the other appointments she had

scheduled for that day. A.M. contacted hotel security and met with SPD officers. The

officers observed that A.M. was "very upset."7

         A.M. went to Harborview Medical Center. A DNA analysis of samples collected

with a sexual assault kit matched DNA from Beck.

                                    Criminal Proceedings

         The State charged Beck by second amended information with rape and robbery

for his assaults on the three women: rape in the first degree and robbery in the second

degree of C.Q. on March 4, 2014; rape in the first degree of C.F. on March 13, 2014; and

rape in the first degree and robbery in the second degree of A.M. on March 19, 2014.

         At pretrial, Beck moved to sever the counts for each alleged victim. The trial court


6   RP (Sept. 8, 2015) at 21.
7   RP (Sept. 8,2015) at 1132.
                                              4
No. 74103-9-1 / 5

denied the motion to sever, stating that there was enough indication of a common scheme

or plan under ER 404(b) and that the prejudicial effect did not substantially outweigh the

probative value of the evidence under ER 403. Beck renewed his motion to sever during

trial.

         The jury convicted Beck on all three counts of rape and one count of robbery. It

found him not guilty of his charge of robbery in the second degree against A.M.

         Beck appeals.

                                         ANALYSIS

                                      Motion to Sever

         Beck argues that the trial court abused its discretion when it denied his motion to

sever his counts related to each victim from one another. He argues that the trial court's

erroneous denial of his motion to sever allowed the admission of unduly prejudicial

evidence, and thus, violated his constitutional right to a fair trial and CrR 4.4(b). Because

the evidence of Beck's charges would have been cross-admissible in separate trials since

Beck acted pursuant to a common plan or scheme, we disagree.

         A defendant has a constitutional right to due process and a fair trial. U.S. CONST.

amend. XIV, § 1; WASH. CONST. art. 1, § 3. When a defendant faces multiple charges, the

trial court shall grant a motion to sever if it determines "that severance will promote a fair

determination of the defendant's guilt or innocence of each offense." CrR 4.4(b).

         CrR 4.3 provides:

                (a) Joinder of Offenses. Two or more offenses may be joined in one
         charging document, with each offense stated in a separate count, when the
         offenses, whether felonies or misdemeanors or both:
               (1) Are of the same or similar character, even if not part of a single
         scheme or plan; or


                                              5
No. 74103-9-1 / 6

            (2) Are based on the same conduct or on a series of acts connected
      together or constituting parts of a single scheme or plan.

      A defendant seeking severance has the burden of demonstrating that trying the

counts together would be manifestly prejudicial and outweigh any concern for judicial

economy. State v. Bvthrow, 114 Wash. 2d 713, 718, 790 P.2d 154 (1990). Joinder of

offenses may prejudice a defendant because

      "(1) he may become embarrassed or confounded in presenting separate
      defenses; (2) the jury may use the evidence of one of the crimes charged
      to infer a criminal disposition on the part of the defendant from which is
      found his guilt of the other crime or crimes charged; or (3) the jury may
      cumulate the evidence of the various crimes charged and find guilt when, if
      considered separately, it would not so find."

State v. Smith, 74 Wash. 2d 744, 755, 446 P.2d 571 (1968) (quoting Drew v. United States,

331 F.2d 85, 88 (D.C. Cir. 1964)), vacated in part, 408 U.S. 934, 92 S. Ct. 2852, 33 L.

Ed. 2d 747 (1972), overruled on other grounds by, State v. Gosby, 85 Wash. 2d 758, 539
P.2d 680 (1975). Also, a defendant may be prejudiced by "a latent feeling of hostility

engendered by the charging of several crimes as distinct from only one." Smith, 74
Wash. 2d at 755 (quoting Drew, 331 F.2d at 88).

      A reviewing court uses several factors to determine whether a trial court's denial

of a severance motion was unduly prejudicial to the defendant:

      (1) the strength of the State's evidence on each count; (2) the clarity of
      defenses as to each count; (3) court instructions to the jury to consider each
      count separately; and (4) the admissibility of evidence of the other charges
      even if not joined for trial.

State v. Russell, 125 Wash. 2d 24, 63, 882 P.2d 747 (1994).

      "A trial court's refusal to sever counts under CrR 4.4(b) is reviewed for manifest

abuse of discretion, and the defendant has the burden of demonstrating that abuse on

appeal." State v. Cotten, 75 Wash. App. 669, 686-687, 879 P.2d 971 (1994).

                                            6
No. 74103-9-1/ 7


         Strength of the Evidence

         Beck argues that the strength of the State's evidence for certain counts bolstered

its case against him for counts where its evidence was weaker. Beck also argues that

joinder invited the jury to cumulate the evidence and to infer criminal disposition, rather

than relying on the evidence presented for each count. Because there was no clear

difference in the strength of the State's case for each rape and each was supported by

strong evidence, we disagree.

         The court considers the strength of the State's evidence on each count to ensure

that weaker counts are not unduly benefitted by stronger counts. Russell, 125 Wash. 2d at

63-64.

         Beck argues that the State did not have strong evidence on any of the counts

against him and, therefore, the trial court's failure to sever his counts invited the jury to

infer a criminal disposition from the accumulated evidence. But Beck's arguments

primarily focus on the credibility of the State's witnesses.8 Beck raised a consent defense

against the rape allegations at trial and did not dispute identity. He denied taking property

from C.Q. or A.M.

         Beck's defense was that the victims consented to sexual activity and intercourse.

The evidence that each victim did not consent was strong. The State offered substantial

testimony from the victims themselves, police testimony corroborating the victims'

demeanors following their encounters with Beck, and forensic evidence supporting their

allegations. Their testimony directly contradicted Beck's consent defense.



8 Beck focuses on C.Q.'s and Garcia's involvement with prostitution, C.F.'s drug use and
homelessness, and A.M.'s delayed reporting of the rape to law enforcement and use of racially
derogatory terms.
                                             7
No. 74103-9-1 / 8


       Each rape count against Beck largely depended on the jury's determination of the

credibility of Beck and the victims. Beck's credibility arguments focused on the

background of the victims and their alleged motivations to fabricate their allegations. His

arguments did not show that the strength of the State's cases varied by victim. We

conclude that the State presented strong evidence supporting each count.

       Clarity of Defenses

       Beck argues that he was prejudiced by the trial court's denial of his motion to sever

because he needed to testify about certain counts but not others. Specifically, he argues

that he asserted a general denial defense for each count but presented different theories

as to each victim's motive to fabricate their allegations against him.9 We disagree

because Beck presented general denial or consent defenses to each charge and,

therefore, trying the counts together did not infringe on the clarity of his defenses.

       In State v. York, the trial court denied York's pretrial motion to sever counts of rape

of female students at the school where York was an instructor. 50 Wash. App. 446, 447,

749 P.2d 683 (1987). The Court of Appeals affirmed the trial court's denial, holding that

York was not embarrassed or confounded in presenting his defenses because his

defense to one charge was a denial and his defense to the others was consent. York, 50
Wash. App. 451.

       Here, Beck contended at trial that each victim had consented. Beck argues on

appeal that, although he asserted a general denial defense for each count, he offered

different theories as to each victim's motive to fabricate their allegations against him. This

does not change the nature of his legal defenses against each count, only their underlying


9Beck characterizes his defense as a general denial, but at trial he characterized his defense as
consent with each victim having a different motivation to fabricate their rape allegation.
                                               8
No. 74103-9-1 / 9

facts. We conclude that Beck was not embarrassed or confounded in presenting his

defenses.

        Beck also argues that the trial court's denial of his severance motion violated his

right against self-incrimination because he had to testify about certain counts but not

others. Because Beck has not shown that he had important testimony to offer on one

count and a strong need to refrain from testifying about another, we disagree.

       A defendant has a right against self-incrimination. U.S. CONST. amend. V; WASH.

CONST. art. 1, § 9.

       "A defendant's desire to testify only on one count requires severance only if a

defendant makes a 'convincing showing that she has important testimony to give

concerning one count and a strong need to refrain from testifying about another."

Russell, 125 Wash. 2d at 65 (quoting State v. Watkins, 53 Wn. App 264, 270, 766 P.2d 484

(1989)).

       Beck has not made this showing. Beck has not identified, here or at the trial court,

which counts he wished to testify to or which counts to which he had a strong need to

refrain from testifying. He has not carried his burden of showing that he had important

testimony to offer on one count and a strong need to refrain from testifying to another,

and was unable to do so because of the trial court's ruling.

       In support of his position, Beck cites his argument at trial that the court should limit

the scope of cross-examination if he testified about some counts but not others. Beck

cited below to State v. Hart, which held that the trial court infringed the defendant's

constitutional right against self-incrimination when it allowed the State to cross-examine

him about the facts underlying a charge that he did not testify to on direct examination.



                                              9
No. 74103-9-1 /10

180 Wash. App. 297, 304-05, 320 P.3d 1109 (2014). Hart does not apply here, because

Beck testified to all of his charges on direct examination. Further, it is not relevant to

Beck's claim that he would have testified to only some of his charges if the court had

severed the counts.

       Beck also asserts that the jury was prejudiced against him after being informed of

his prior criminal history. Beck does not offer significant analysis or citation to the record

in support of this argument. At trial, on direct examination, Beck's attorney asked him

about his guilty plea to a charge for robbery in the first degree based on an incident in

Pierce County in 2010. Assuming that this is the prior criminal history Beck is referring

to, Beck has not shown that he would not have testified to any charge to which his prior

criminal conviction was relevant or that his prior criminal history would not have been

admissible at each trial. In addition, this is insufficient to show prejudice standing alone.

       In sum, Beck has not offered persuasive argument showing an issue with the

clarity of his defenses. He was not embarrassed or confounded in presenting his

defenses. He did not make a convincing showing that he had important testimony to give

on one count and a strong need to refrain from testifying about another. Beck has not

shown that he would have only testified to some counts and not to others or that the court

would have excluded his prior criminal conviction in a trial on some counts if they had

been tried separately.1° We conclude that Beck has not shown that there was an issue

with the clarity of his defenses.




'° Beck states that he did make this showing in his brief, but does not cite to the record in support
of this assertion.
                                                 10
No. 74103-9-1 Ill


      Court Instructions

       Beck argues that the court's instructions, although proper,11 could not overcome

the improper joinder of his counts. The jury was instructed to consider and decide each

count separately, and to only consider evidence related to other counts for the limited

purpose of determining whether a common scheme or plan existed. We conclude that

the jury was properly instructed.

      Admissibility of Other Charges If Not Joined

       Beck argues that the trial court erred when it found that evidence supporting each

of Beck's rape charges would be cross-admissible because they constituted a common

scheme or plan. Because evidence of the rapes would have been cross-admissible at

separate trials, we disagree.

       Cross-admissibility of evidence is analyzed under ER 404(b). Bvthrow, 114 Wash. 2d

at 722; State v. Gatalski, 40 Wash. App. 601, 607, 699 P.2d 804 (1985) (analyzing whether

evidence in each count would be admissible in a trial on a separate count). ER 404(b)

provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It
       may, however, be admissible for other purposes, such as proof of motive,
       opportunity, intent, preparation, plan, knowledge, identity, or absence of
       mistake or accident.

       Evidence of prior misconduct may be admissible to prove "a scheme or plan of

which the offense charged is a manifestation." State v. Lough, 125 Wash. 2d 847, 853, 889
P.2d 487 (1995). One type of plan "arises when an individual devises a plan and uses it

repeatedly to perpetrate separate but very similar crimes." Lough, 125 Wash. 2d at 855. If


'1 Beck objected to the trial court's limited purpose instruction as inadequate, relying on his
severance arguments.
                                              11
No. 74103-9-1 /12

similar acts have been performed over a period of time, this may strengthen the possibility

of a common plan or scheme. Lough, 125 Wash. 2d at 860 (citing State v. McKinney, 110
N.C. App. 365, 372, 430 S.E.2d 300 (1993)).

         "Proof of such a plan is admissible if the prior acts are (1) proved by a

preponderance of the evidence, (2) admitted for the purpose of proving a common plan

or scheme, (3) relevant to prove an element of the crime charged or to rebut a defense,

and (4) more probative than prejudicial." Lough, 125 Wash. 2d at 852.

         "[A]dmission of evidence of a common scheme or plan requires substantial

similarity between the prior bad acts and the charged crime." State v. DeVicentis, 150
Wash. 2d 11, 21, 74 P.3d 119 (2003). "Sufficient similarity is reached only when the trial

court determines that the 'various acts are naturally to be explained as caused by a

general plan . . . ." DeVicentis, 150 Wash. 2d at 21 (quoting Lough, 125 Wash. 2d at 860).

This standard does not require uniqueness, which applies to identifying the defendant

through a unique modus operandi. DeVicentis, 150 Wash. 2d at 21; State v. Vv Thang, 145
Wash. 2d 630, 643,41 P.3d 1159 (2002).12

          In State v. Gresham, the Supreme Court affirmed the trial court's finding of a

common scheme or plan when the defendant created opportunities to fondle child victims

using the same pattern, such that instances were "naturally to be explained as `individual

manifestations' of the same plan," despite differences in location and the sexual acts

performed. 173 Wash. 2d 405, 423, 269 P.3d 207 (2012). In DeVicentis, the Supreme Court

held that the "existence of a design to fulfill sexual compulsions evidenced by a pattern

of past behavior is probative." 150 Wash. 2d at 17-18. The court affirmed the trial court's



12   Beck conceded below that identity was not at issue.
                                                12
No. 74103-9-1 / 13

admission of the defendant's prior convictions involving sexual misconduct with young

adolescent girls based in part on the defendant's building of relations with his victims

through "'a safe channel, such as a friend of his daughter," and wearing revealing clothing

around his victims in order to make nudity normal. Devicentis, 150 Wash. 2d at 22.

       Here, the rape allegations against Beck bore sufficient similarity to one another to

have occurred under a common scheme or plan. In each instance, Beck responded to

online advertisements offering money in exchange for sexual services or favors. The

victims were unlikely to avail themselves of help from law enforcement due to being

vulnerable or marginalized. After meeting the victims in isolated locations, Beck refused

to pay them, choked them, and forced them to engage in sexual activities. These acts

occurred over the course of 15 days. Because of the similarities between the incidents

and their occurrence over a period of time, we conclude that trial court did not abuse its

discretion in finding that the three rape charges would be cross-admissible in separate

trials as part of a common scheme or plan.13

       In sum, any prejudice suffered by Beck from trying the counts together did not

outweigh the concern for judicial economy. The State presented comparatively strong

evidence supporting each count against Beck. Beck raised consent defenses to each

count, and the clarity of his defenses were not infringed by the denial of his severance

motion. The trial court properly instructed the jury to determine each count separately.

The evidence of each count would have been admissible in separate trials because they




13The trial court excluded a separate rape allegation against Beck filed in Kitsap County from the
common scheme or plan because it involved multiple rapes over a span of five hours and a child
was present.
                                               13
No. 74103-9-I / 14

were part of a common scheme or plan. The trial court did not abuse its discretion when

it denied Beck's motion to sever.

                                  Right to an Impartial Jury

       Beck argues that he was denied his constitutional right to an impartial jury when

the trial court denied a defense for-cause challenge against Juror 106 for exhibiting actual

bias. Because Beck failed to show actual bias on the part of the juror, we disagree.

       A defendant is entitled to an impartial jury. State v. Brett, 126 Wash. 2d 136, 157,

892 P.2d 29 (1995). The court must excuse a juror for cause if the juror demonstrates

actual bias. Ottis v. Stevenson-Carson Sch. Dist. No. 303, 61 Wash. App. 747, 754, 812
P.2d 133 (1991). Actual bias is "the existence of a state of mind on the part of the juror

in reference to the action, or to either party, which satisfies the court that the challenged

person cannot try the issue impartially and without prejudice to the substantial rights of

the party challenging." RCW 4.44.170(2).

       Actual bias may exist when a juror admits to a bias and indicates that it is likely to

persist throughout the trial. State v. Gonzalez, 111 Wash. App. 276, 281, 45 P.3d 205

(2002), review denied, 148 Wash. 2d 1012 (2003).14 "[E]quivocal answers alone do not

require a juror to be removed when challenged for cause, rather, the question is whether


14Beck also offers Mach v. Stewart for the proposition that the trial court should have begun anew
with a fresh jury pool after Juror 106's comments. 137 F.3d 630 (9th Cir. 1997). In Mach, the
Ninth Circuit concluded that the trial court erred when it struck a prospective juror for comments
about her bias but denied a motion for a new panel. 137 F.3d at 632-33. The Ninth Circuit stated
that the trial court should have conducted additional voir dire to determine whether other jurors
had been influenced by the comments, and remanded for new voir dire with a fresh jury pool. 137
F.3d at 633. Mach is not persuasive here. Beck challenged the entire panel for cause after
approximately two-thirds of the jurors, including Juror 106, raised their hands when asked whether
they would be biased by the number of counts against him. The court denied this "group challenge
for cause" and instructed Beck to make individual cause challenges. RP (Aug. 24, 2015) at 505.
Beck was allowed to proceed with further voir dire to ensure that the jurors were not actually
biased against Beck, as evidenced by his questioning of Juror 106. The trial court did not err in
denying Beck's "group challenge for cause" and not starting anew with a fresh jury pool.
                                               14
No. 74103-9-1 / 15

a juror with preconceived ideas can set them aside." State v. Noltie, 116 Wash. 2d 831, 839,

809 P.2d 190 (1991).

       A trial court's ruling on a challenge for cause is reviewed for manifest abuse of

discretion. State v. Gregory, 158 Wash. 2d 759, 814, 147 P.2d 1201 (2006).

       Here, Juror 106 did not exhibit actual bias. Juror No. 106 was one of many jurors

who indicated that they were concerned that they were more likely to find Beck guilty

because there were several charges against him. When questioned by Beck's attorney,

Juror 106 said, "So with the culmination of the amount of accusations, for me, it was

shocking. So it's overwhelming for me to be unbiased as to how I feel whether or not Mr.

Beck is guilty or not but persuaded to be more so than if he is guilty based on those type

of accusations."15 In response to further defense questions, however, Juror 106 said,

"But I would still want to hear the proof that has to be given in order for me to say that

[Beck] is guilty."16 After a defense for-cause challenge against Juror 106, the trial court

allowed additional questioning by the prosecution. In response to the prosecutor's

questions, Juror 106 stated that he would be able to "make an unbiased decision based

on the evidence."17 The trial court then denied the defense for-cause challenge, and the

defense did not use a preemptory strike against Juror 106.

       Beck has not shown actual bias on the part of Juror 106. Juror 106 repeatedly

stated that, although he may be more inclined to feel that Beck was guilty, he was capable

of making an unbiased decision of guilt based on the evidence presented at trial. The

trial court allowed for additional questioning of Juror No. 106, and was satisfied that Juror



15 RP (Aug. 24, 2015) at 493-94.
16 RP (Aug. 24, 2015) at 494.
17 RP (Aug. 24, 2015) at 497.

                                             15
No. 74103-9-1 /16

106 could try the issue impartially and without prejudice. We conclude that the trial court

did not err when it denied Beck's for-cause challenge against Juror 106.

                                   Right to Present a Defense

         Beck argues that the trial court denied him his right to present a defense when it

excluded evidence of a criminal investigation into Love that Beck offered to establish

C.Q.'s bias and motive to lie. Because the State's need to exclude the evidence of the

criminal investigation into Love outweighed Beck's need to present it at trial, we conclude

that the trial court did not infringe Beck's constitutional right to present a defense.

         An accused person has a right to a meaningful opportunity to present a defense.

WASH. CONST. art. 1, § 22; State v. Jones, 168 Wash. 2d 713, 720,230 P.3d 576 (2010). But

this right is not absolute. Jones, 168 Wash. 2d at 720. The evidence offered by a defendant

must be at least minimally relevant. Jones, 168 Wash. 2d at 720. If the evidence is relevant,

the court balances the State's interest in excluding the evidence against the defendant's

need for the evidence. Jones, 168 Wash. 2d at 720.

          A claim of denial of constitutional rights is reviewed de novo. State v. Iniguez, 167
Wash. 2d 273, 280-81, 217 P.3d 768 (2009).

          Relevancy of Evidence

          Beck argues that evidence of the investigation into Love was relevant to C.Q.'s

credibility and C.Q.'s "vulnerability as a minor player in [the prostitution ring being

investigated] supported her motive to lie about Mr. Beck, in order to protect Rainbow

Love, as well as herself."18 Beck contends that the evidence was necessary to show the

jury an accurate portrayal of C.Q.'s lifestyle, and that the criminal investigation of Love



18   Opening Br. of Appellant at 31.
                                               16
No. 74103-9-1 / 17


motivated C.Q. to lie and biased her against Beck. The State argues that C.Q. had

already admitted to her prostitution activities, and thus, cross-examination into the

investigation of Love for prostitution-related activities would produce testimony that was

not relevant.

       "Evidence that a defendant seeks to introduce 'must be of at least minimal

relevance." Jones, 168 Wash. 2d at 720 (quoting State v. Darden, 145 Wash. 2d 612, 622, 41
P.3d 1189 (2002)). "Defendants have a right to present only relevant evidence, with no

constitutional right to present irrelevant evidence." Jones, 168 Wash. 2d at 720 (citing

Gregory, 158 Wash. 2d at 786 n.6). Relevant evidence is that which tends to make the

existence of any material fact more or less probable. ER 401. Evidence of bias, which

"describe[s] the relationship between a party and a witness which might lead the witness

to slant, unconsciously or otherwise, his testimony in favor of or against a party[,]" is

almost always relevant. United States v. Abel, 469 U.S. 45, 52, 105 S. Ct. 465, 83 L. Ed.
2d 450 (1984).

       Beck argues that the evidence would have been at least minimally relevant to the

questions of C.Q.'s credibility, motive to lie, or bias. He offers the conclusory argument

that C.Q. was biased against him because of the investigation into Love.19 Assuming that

C.Q. knew of the investigation, this would likely meet the low threshold of establishing

that the evidence would have been relevant to the material facts of C.Q.'s credibility and




19 Whether C.Q. was aware of the investigation into Love is unclear from the record. Beck
attempted to ask questions about the investigation during cross-examination, and the court
sustained the State's objection. During recess, the trial court ruled that it was going to exclude
the evidence about the Love investigation. C.Q. was not asked further questions about the
investigation.
                                               17
No. 74103-9-1/18


motive to lie. Therefore, the evidence would have been at least minimally relevant to the

question of C.Q.'s credibility or bias against Beck.

       Prejudice Verses Need for Information

       Beck argues that the evidence was properly offered under ER 404(b). He argues

that the evidence was of high probative value, and thus, should have been admitted. The

State argues that the evidence was not highly probative, and admitting it would have led

to confusion of the issues and been a waste of time.

       If the evidence at issue is relevant, the State bears the burden to show that the

evidence is "so prejudicial as to disrupt the fairness of the fact-finding process at trial."

Darden, 145 Wash. 2d at 622. The State's interest in excluding prejudicial evidence is

weighed against the defendant's need for the information sought. Darden, 145 Wash. 2d at

622. Relevant information can only be withheld "if the State's interest outweighs the

defendant's need." Darden, 145 Wash. 2d at 622. If evidence is highly probative, no State

interest is compelling enough to preclude its introduction. State v. Hudlow, 99 Wash. 2d 1,

16, 659 P.2d 514 (1984).

       Here, the State's interest in excluding the evidence of the investigation into Love

outweighed Beck's need for the evidence. The evidence would have been prejudicial to

C.Q. by implicating her in organized prostitution. It also may have confused the issues

for the jury by raising the question of whether C.Q. would be criminally liable for her

involvement in the prostitution ring and would have taken up time.

       Moreover, the record shows that the State's interest was not outweighed by Beck's

need. The evidence would have been offered to show C.Q.'s possible criminal liability for

her activities, her motivation to falsify her allegation of rape to avoid this criminal liability,



                                               18
No. 74103-9-1/ 19


and her bias against Beck. Beck already had evidence to support these arguments. C.Q.

testified about her prostitution activities, her concern that she would be criminally liable if

she reported the rape, and the fact that Beck had refused to pay her.2° She also testified

about her connections with Love, including being trained by Love, Love's role in referring

clients to C.Q., and Love's handling of credit card transactions for C.Q.

       C.Q.'s testimony to these issues significantly reduced the probative value of the

evidence offered by Beck. The State's interest in excluding the prejudicial evidence was

not outweighed by Beck's need for it. Thus, Beck's right to present a defense was not

infringed by the trial court's exclusion of evidence regarding the investigation of Love.

                             Statement of Additional Grounds

       Beck raises a number of issues in his statement for additional grounds for review.

None merit reversal or dismissal.

       C.Q.

       Beck argues that the trial court erred or the State acted wrongfully when evidence

showing that C.Q. was dishonest was not admitted or disclosed to the defense. First,

Beck's argues that the trial court erroneously excluded evidence that a ledger C.Q.

claimed Beck stole was later found in her possession. This appears to refer to the trial

court's decision to exclude evidence related to the investigation of Love, as analyzed

above. The list of items seized from the apartment does not include a ledger and the

ownership of the items was not established in the record. Beck acknowledged that the

State presented substantial documentation during discovery. Beck has not shown that

the trial court erred or that the State acted wrongly with regard to this evidence.


20 Beck focuses on the disagreement over payment as a reason for her false allegation, along
with possible criminal liability.
                                             19
No. 74103-9-1 / 20

       Second, Beck argues that forensic evidence showed that C.Q. was not truthful

when she claimed Beck used a rope to bind her hands. C.Q. testified that Beck attempted

to tie her hands and feet with a rope he brought with him. It is unclear from the record

what forensic evidence Beck is referring to that contradicts this claim. RAP 10.10(c).

       Third, Beck claimed that C.Q. was dishonest about him ejaculating on her clothing.

At trial, C.Q. testified that he ejaculated on her, not her clothing. The record does not

appear to contain a reference to Beck ejaculating on her clothing.

       Fourth, C.Q. testified that Beck took three cell phones from her. The fact that these

cell phones were not found in his possession is insufficient to overcome C.Q.'s sworn

testimony.

       Beck argues that that the trial court erred when it excluded evidence of C.Q.'s

involvement in Love's prostitution ring because he was denied an opportunity to impeach

C.Q. or attack her credibility. As analyzed above, the trial court did not err when it

excluded evidence of the criminal investigation into Love's prostitution activities.

       Beck argues that the prosecutor improperly asked C.Q. whether she knew of

Love's past convictions by leaving the courtroom during cross-examination to ask her.

The jury had left the courtroom and the court and counsel were discussing legal

questions. The prosecutor left the room and asked C.Q. if she was aware that Love had

ever been convicted of any criminal offense after being ordered to do so by the court.

The prosecutor stated on the record the language he used to ask the question and C.Q.'s

response. Beck has not shown that this was improper or that the trial court erred.




                                             20
No. 74103-9-1/21

       A.M.

       Beck argues that photographs of a used condom, which would have undermined

A.M.'s testimony that she did not have sexual intercourse with other clients because Beck

testified that he did not use a condom, were erroneously excluded. The record does not

appear to contain references to a used condom. RAP 10.10(c).

       Beck argues that the State and SPD acted improperly during their investigation

into his case. Specifically, Beck argues that they failed to investigate whether A.M. had

sexual intercourse with other clients, failed to interview those other clients, and failed to

preserve or investigate other evidence, such as the used condom or the sexual devices

used by A.M. with her clients. The State does not have an obligation to expand the scope

of a criminal investigation. State v. Judge, 100 Wash. 2d 706, 717, 675 P.2d 219 (1984).

"The police are required only to preserve that which comes into their possession either

as a tangible object or a sense impression, if it is reasonably apparent the object or sense

impression potentially constitute material evidence." State v. Hall, 22 Wash. App. 862, 867,

593 P.2d 554 (1979). SPD did not act improperly when it declined to preserve or

investigate the evidence cited by Beck.

       C.F.

       Beck argues that C.F. and Bucklin were not credible due to their drug use and that

there was no forensic evidence showing that he and C.F. did not engage in consensual

sexual intercourse. Credibility determinations are for the trier of fact and are not subject

to review. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990). Challenges to

evidence not based on the relevancy of evidence go toward the weight of the evidence,

not its admissibility. Gregory, 158 Wash. 2d at 835, overruled on other grounds by State v.



                                             21
No. 74103-9-1 / 22


W.R. Jr., 181 Wash. 2d 757, 336 P.3d 1134 (2014). Beck's challenges to C.F. and Bucklin's

testimony go toward the weight of their testimony rather than its admissibility. The lack

of forensic evidence at trial does not overcome C.F.'s testimony. The facts offered by

Beck in support of this ground were offered by Beck at trial, and contradict those offered

by C.F. The jury was free to believe C.F.'s account over Beck's.

       Juror 23

       Beck argues that the trial court erred by denying a defense request to remove Juror

23 and by failing to dismiss the jury pool after Juror 23 discussed possible racial bias with

defense counsel during voir dire. As discussed above, a trial court errs when it fails to

dismiss a juror who exhibits actual bias. Juror 23 did not exhibit actual bias. When

questioned about the multiplicity of charges, Juror 23 stated that he would be able to

follow the court's instructions. Juror 23 expressed that his upbringing could have

influenced his views toward black people, but stated that he did not hold the same

prejudices as his peer group and did not think it would be a factor in his decision-making

during trial. Moreover, Juror 23 was not empaneled as a jury member, and the record

does not show that Juror 23 had any influence over the jury's deliberations. Beck has not

shown that Juror 23 was actually biased against him, nor that Juror 23 influenced the

jury's ultimate decision.

       In sum, Beck has not raised any issue that warrants dismissal or reversal in his

statement of additional grounds for review.




                                              22
No. 74103-9-1/23


     Affirmed.



                        el.(*) cike 7 j   AC(

WE CONCUR:




                   23